Filed 10/25/13 In re Sebastian S. CA4/1
                            NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                          COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                         DIVISION ONE

                                                  STATE OF CALIFORNIA

In re SEBASTIAN S., a Person Coming
Under the Juvenile Court Law.
                                                                   D064158
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                   (Super. Ct. No. CJ1119)
         Plaintiff and Respondent,

         v.

THOMAS S.,

         Defendant and Appellant.

         APPEAL from orders of the Superior Court of San Diego County, Carolyn M. Caietti,

Judge. Affirmed.

         Neale B. Gold, under appointment by the Court of Appeal, for Defendant and Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County Counsel

and Caitlin E. Rae, Deputy County Counsel, for Plaintiff and Respondent.

         Thomas S. appeals orders made at the jurisdictional and dispositional hearing regarding

his son, Sebastian S. He contends the court erred by finding true allegations under Welfare and

Institutions Code section 300, subdivision (e)1 that he had severely physically abused Sebastian

and by denying him reunification services. We affirm the orders.



1        All further statutory references are to the Welfare and Institutions Code.
                       FACTUAL AND PROCEDURAL BACKGROUND

       On January 29, 2013, the San Diego County Health and Human Services Agency (the

Agency) petitioned under section 300, subdivision (a) on behalf of two-month-old Sebastian,

alleging he had bruising on his face and five healing rib fractures consistent with nonaccidental

trauma.

       Sebastian's mother, Rebecca S., was employed by the United States Navy, and Thomas

was Sebastian's primary caregiver. When Rebecca returned home from work on January 23, she

noticed Sebastian had a red mark on his face. Thomas told her that during "tummy time"

Sebastian may have lay on his pacifier and Rebecca accepted this explanation. The next day the

mark had become a bruise and, the following day, during a well-baby appointment, their

pediatrician inquired about the bruise. With Thomas and Rebecca's agreement, the pediatrician

ordered blood work and a bone survey. These tests revealed Sebastian had healing fractures of

the right sixth, seventh and eighth ribs and the left 10th and 11th ribs.

       Rebecca said she knew Thomas would never hurt Sebastian, and she was not concerned

about how he cared for him. She believed the injuries might have occurred during birth.

Rebecca said Sebastian used to cry and scream as though he was being hurt, but he had been

much better during the past month after they switched from breast milk to a different formula.

Thomas said Sebastian was a fussy baby, and the doctor had told them Sebastian had gas and had

shown them how to massage his abdomen to ease the pain. Rebecca and Thomas also said

Sebastian may have hit his face on Thomas's glasses when Thomas was holding him. In

addition, Thomas said about three weeks earlier he had fallen when holding Sebastian, but he had

not hit the floor and he held Sebastian tightly. Thomas told the social worker he had a child

welfare history in Michigan regarding his and his former wife's six-year-old son, Brady S.

                                                  2
       The parents told the child abuse pediatrician that Sebastian's other cheek had been bruised

a month earlier. They said Sebastian had been a very fussy baby and their pediatrician had

suggested a different formula and various techniques to help. The child abuse pediatrician said

the bruises and rib fractures were very concerning for nonaccidental trauma and for physical

abuse. The court ordered Sebastian detained in foster care.

       A follow-up skeletal survey showed Sebastian had eight additional fractures, all with

evidence of healing. The child abuse pediatrician said the fractures and facial bruises indicated at

least two different episodes of trauma. The Agency filed an amended petition, adding an

allegation under section 300, subdivision (e) that Sebastian had sustained four right anterior

lateral healing rib fractures, four left anterior lateral healing rib fractures, four right posterior

healing rib fractures and two left posterior healing rib fractures. The petition further alleged the

injuries indicated at least two different episodes of trauma and two episodes of facial bruising,

and the injuries were inflicted by the parents.

       The social worker reported that in 2006, Thomas's son Brady had had a spiral fracture of

his left thigh and a broken arm when he was 24 days old. Michigan authorities had not removed

Brady from his parents because it was determined there was insufficient evidence to show the

parents had caused the injuries. In 2010, there was a further child welfare referral in Michigan

involving allegations that Thomas had chased Brady's mother's former boyfriend while driving a

car at high speed with Brady in the car, and he had destroyed property at the mother's house in

Brady's presence. The child welfare agency had referred Thomas to anger management and

parenting classes.

       Thomas questioned whether there was a medical reason for Sebastian's injuries. Both

parents began participating in voluntary services, including parenting classes, a child abuse group

                                                    3
and therapy. They visited Sebastian twice each week and called the foster parent every day.

Thomas's therapist believed Thomas was in denial and said he was defensive and minimized

problems. Thomas admitted he may have used too much pressure on Sebastian and said he

wanted to learn how to care for his child properly. He said he believed he may have injured

Sebastian when he lifted him out of a child carrier, and he reported he was learning to deal with

anger and developing coping strategies to deal with frustration.

       At the jurisdictional and dispositional hearing, after considering the evidence and

argument by counsel, the court found true the allegations under section 300, subdivision (e),

dismissed the allegations under section 300, subdivision (a), and amended the petition to indicate

the injuries were inflicted by Thomas. The court declared Sebastian to be a dependent of the

court, removed custody from the parents and ordered reunification services for Rebecca, but

denied them for Thomas.

                                            DISCUSSION

                                                   I

       Thomas contends the court erred by finding the allegations of the petition under section

300, subdivision (e) to be true. He argues substantial evidence does not support the allegation

that he inflicted Sebastian's injuries.

       A reviewing court must uphold a juvenile court's findings and orders if they are supported

by substantial evidence. (In re Amos L. (1981) 124 Cal.App.3d 1031, 1036-1037.) "[W]e must

indulge in all reasonable inferences to support the findings of the juvenile court [citation], and we

must also '. . . view the record in the light most favorable to the orders of the juvenile court.' " (In

re Luwanna S. (1973) 31 Cal.App.3d 112, 114.) The appellant bears the burden to show the



                                                   4
evidence is insufficient to support the court's findings. (In re Geoffrey G. (1979) 98 Cal.App.3d

412, 420.)

       Section 300, subdivision (e) provides a child comes within juvenile court jurisdiction if

the court finds the child was under the age of five and suffered severe physical abuse by a parent.

Substantial evidence supports the court's finding under section 300, subdivision (e) that two-

month-old Sebastian suffered severe physical abuse. The first examination revealed he had five

rib fractures. He also had facial bruises. The second examination showed eight additional rib

fractures. All of the fractures were acute in nature and in stages of healing. The child abuse

pediatrician reported there had been at least two different episodes of trauma and the facial

bruises also showed two different episodes. She was of the opinion that the parents' explanations

of possible accidental injury could not explain Sebastian's injuries, but that the lateral rib

fractures were consistent with forcible squeezing and the posterior fractures with shaking and

grabbing and highly specific for inflicted injury. Thomas was Sebastian's primary caregiver and

cared for him when Rebecca was working. Thomas said Sebastian was a fussy baby and, during

therapy sessions, admitted he had sometimes gotten frustrated when Sebastian cried and may

have used too much pressure when handling him. The medical evidence plus Thomas's lack of

explanation for how Sebastian could have been so severely injured while in his care provides

sufficient support for the finding under section 300, subdivision (e).

                                                  II

       Thomas asserts the court erred by not providing reunification services. He argues the

court should have ordered services for him under section 361.5, subdivision (c).

       Section 361.5, subdivision (b)(5) states reunification services need not be provided when

the court finds by clear and convincing evidence "[t]hat the child was brought within the

                                                   5
jurisdiction of the court under subdivision (e) of Section 300 because of the conduct of that

parent or guardian." Section 361.5, subdivision (c) provides in part:

             "In deciding whether to order reunification in any case in which this
          section applies, the court shall hold a dispositional hearing. The social
          worker shall prepare a report that discusses whether reunification services
          shall be provided. . . .

       The court is required to not offer services when the child was brought within the court's

jurisdiction under section 300, subdivision (e) unless it finds ". . . based on competent testimony,

those services are likely to prevent reabuse or continued neglect of the child or that failure to try

reunification will be detrimental to the child because the child is closely and positively attached

to that parent. The social worker shall investigate the circumstances leading to the removal of

the child and advise the court whether there are circumstances that indicate that reunification is

likely to be successful or unsuccessful and whether failure to order reunification is likely to be

detrimental to the child." (§ 361.5, subd. (c).)

       The parent bears the burden of showing that services would likely prevent reabuse.

(Raymond C. v. Superior Court (1997) 55 Cal.App.4th 159, 163-164.)

       Thomas did not present competent evidence that it would be in Sebastian's best interests to

offer services to him. Thomas's therapist said Thomas was in denial, minimized problems and

continued to be defensive about the allegations. She did not say that services were likely to

prevent reabuse. Further, Thomas presented no evidence about what he had learned in the

parenting class he had attended or show that he and Sebastian were so bonded that not providing

services would be detrimental to Sebastian.




                                                   6
       Thomas had a significant child welfare history with his older son, Brady, for whom he

was the primary caretaker. In 2006, Brady had sustained spiral fractures to his left femur and left

radius when he was 24 days old. Brady's mother had said the family cat had pushed Brady off a

couch onto the floor, but hospital personnel said the injuries could not have occurred the way she

suggested. The child welfare services agency in Michigan opened a case, but did not remove

Brady from his parents. Then in 2010, there was an incident when Thomas drove at high rates of

speed while Brady was in the car and became so enraged that he destroyed property at Brady's

mother's house while Brady was present. The Michigan social worker said Thomas had anger

management issues, minimized issues and appeared somewhat deceptive when he was

interviewed. Thomas did not present evidence that he would benefit from reunification services,

that services were likely to prevent reabuse or that not providing services would be detrimental to

Sebastian. He has not shown the court erred by denying services to him.

                                         DISPOSITION

       The orders are affirmed.


                                                                                    HUFFMAN, J.

WE CONCUR:



MCCONNELL, P. J.



BENKE, J.




                                                 7